      Case: 1:21-cv-02942 Document #: 70 Filed: 08/25/21 Page 1 of 2 PageID #:2650




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

EMOJI COMPANY GmbH,                                    )
                                                       )   Case No. 21-cv-2942
                Plaintiff,                             )
                                                       )    Judge Gary Feinerman
v.                                                     )
                                                       )
THE INDIVIDUALS, CORPORATIONS,                         )
LIMITED LIABILITY COMPANIES,                           )
PARTNERSHIPS AND UNINCORPORATED                        )
ASSOCIATIONS IDENTIFIED ON SCHEDULE                    )
A HERETO,                                              )
                                                       )
                Defendants.                            )

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH LEAVE TO REINSTATE

         Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff KTM AG hereby
dismisses without prejudice with leave to reinstate on or before October 25, 2021, against Defendant
No. 152 “Yhenko”. In the event a motion to reinstate is not filed on or before October 25, 2021, the
case shall be deemed, without further order of the Court, to be dismissed with prejudice against
Defendant No. 152 “Yhenko”.
         In view of this dismissal, Defendant No. 152 “Yhenko”’s Motion to Dismiss and Deny
Plaintiff’s Motion for Entry of a Preliminary Injunction Order filed by Defendant No. 152 “Yhenko”
is rendered moot. [Dkt. No. 49]. Each party shall bear its own attorney’s fees and costs.
         The respective Defendant has not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.


                                                       Respectfully submitted,
Dated: August 25, 2021                         By:     s/Michael A. Hierl             _
                                                       Michael A. Hierl (Bar No. 3128021)
                                                       William B. Kalbac (Bar No. 6301771)
                                                       Hughes Socol Piers Resnick & Dym, Ltd.
                                                       Three First National Plaza
                                                       70 W. Madison Street, Suite 4000
                                                       Chicago, Illinois 60602

                                                       (312) 580-0100 Telephone
                                                       mhierl@hsplegal.com

                                                       Attorneys for Plaintiff
                                                       EMOJI COMPANY GmbH
   Case: 1:21-cv-02942 Document #: 70 Filed: 08/25/21 Page 2 of 2 PageID #:2651




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Notice of Voluntary Dismissal with Leave to Reinstate was filed electronically with the Clerk of
the Court and served on all counsel of record and interested parties via the CM/ECF system on
August 25, 2021.



                                                      s/Michael A. Hierl
